Citation Nr: 0909057	
Decision Date: 03/11/09    Archive Date: 03/17/09

DOCKET NO.  07-06 174	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to restoration of a 40 percent evaluation for 
bilateral hearing loss.

2.  Entitlement to an increased (compensable) rating for 
bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Counsel 


INTRODUCTION

The Veteran had active military service from October 1950 to 
January 1952.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an October 2006 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.  In that decision, the RO reduced the evaluation 
assigned the Veteran's bilateral hearing loss from 40 percent 
to 0 percent.  The Veteran disagreed with that rating action, 
consistently maintaining that the reduction was not 
warranted, and that his bilateral hearing loss is worse than 
currently evaluated.

The Veteran's appeal has been advanced on the Board's docket 
by reason of his advanced age.  See 38 U.S.C.A. § 
7107(a)(2)(C) (West 2002); 38 C.F.R. 
§ 20.900(c) (2008).
 
The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The Veteran contends that improvement had not been shown in 
his service-connected bilateral hearing loss to warrant 
reduction of the 40 percent disability rating assigned that 
disorder.  He also contends that, in any event, the 
evaluation now assigned the disorder does not accurately 
reflect the severity of the disability.

Turning first to the increased rating portion of the appeal, 
the record reflects that the Veteran was afforded VA 
audiology examinations in connection with his claim in May 
2006, September 2006, and May 2007.  Although the examiners 
provided the audiometric findings, they did not comment on 
the functional effects caused by the hearing disability.  In 
Martinak v. Nicholson, 21 Vet. App. 447 (2007) the United 
States Court of Appeals for Veterans Claims (Court) held that 
in addition to dictating objective test results, a VA 
audiologist must fully describe the functional effects caused 
by a hearing disability in his or her final report.  
Martinak, 21 Vet. App. at 455.  Given the above, the Board 
finds that further VA examination of the Veteran is required 
prior to adjudication of the increased rating claim.

Given that the development requested above could potentially 
impact the issue concerning whether the reduction in the 
rating assigned the hearing loss was proper, the Board will 
defer a decision on that issue at this time.  See generally, 
Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).

Accordingly, this case is REMANDED to the RO for the 
following actions:

1. This appeal has been advanced on the 
Board's docket.  The RO should follow any 
established procedures for the processing 
of such a claim. 

2.  The RO should arrange for a VA 
audiological examination of the Veteran 
to determine the extent and severity of 
his service-connected bilateral hearing 
loss. All indicated studies should be 
performed.  The examiner is specifically 
requested to fully describe the 
functional effects caused by the 
Veteran's hearing disability.  The claims 
file must be made available to the 
examiner.

3.  The RO should then prepare a new 
rating decision and readjudicate the 
issues on appeal.  If the benefits sought 
on appeal are not granted in full the RO 
must issue a supplemental statement of 
the case, and provide the appellant and 
his representative an opportunity to 
respond.

After the Veteran and his representative have been given an 
opportunity to respond to the supplemental statement of the 
case, the case should be returned to the Board for further 
appellate consideration, if otherwise in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the Veteran 
until he is notified by the RO.  The Veteran and his 
representative have the right to submit additional evidence 
and argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West,  12 Vet. App. 369 (1999).  

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2008).






_________________________________________________
JAMES L. MARCH 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).


